DETAILED ACTION
This action is a second Non-Final in response to the amendment filed 06/07/2021.
Claims 1, 15 and 20 has been amended.
Claim 2 has been canceled.
Claim 19 had been previously withdrawn.
Claims 1, 3-18 and 20-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
(A) Applicant’s arguments, see Applicant Remarks, filed 06/07/2021, with respect to the rejection(s) of claim(s) 1-2, 4-10, 12, 15-16 and 18 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Seul et al. (US Pat. 9,942,247 B2 filed 05/28/2015).
Applicant Argument:
(B) On pages 13-14 of the Applicant’s Remarks, the Applicant argues that Verzun does not disclose, “encrypting the encrypted message and noise data with an identical encryption protocol.”  The Examiner respectfully disagrees.

Examiner Response:
In response to Applicant’s argument that Verzun does not disclose, “encrypting the encrypted message and noise data with an identical encryption protocol,” the Examiner notes that Verzun discloses that the encryption operations (1020), may uses any cryptographic or cipher method available, which can include dynamic variables or “states” such as time 920 when encryption occurs, i.e., encryption generator 1021 is used to produce "E-key" 1022, which may also be dependent on a state such as time 920 at which the encryption was performed; the date and time of encryption may be used as a numeric seed for generating an encryption key that cannot be recreated even if the encryption algorithm were discovered. Time 920 or other "states" may also be used to select a specific algorithm from an encryption algorithms list 1023, which is a list of available encryption algorithms for encrypting message data (Verzun, par. 0913).
A person of ordinary skill in the art prior to the effective filing date of the invention would consider “encrypting the encrypted message with an identical encryption protocol…” as a matter of design choice to provide an additional layer of protection for secure transmission of data over a network connection.


Applicant Argument:
(C) On pages 16-17 of the Applicant’s Remarks, the Applicant argues that the amendment to claim 20, introducing the use of a One-Time-Pad is distinct, i.e., not disclosed, from the cited prior art.

Examiner Response:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., use of a One-Time-Pad) were not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 12, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Verzun et al. (US Pub. 2018//024727 A1 filed 04/06/2018) in view of Seul et al. (US Pat. 9,942,247 B2 filed 05/28/2015).
As to claim 1, Verzun discloses:
(Verzun, par. 0413; a Secure Dynamic Network and Protocol (SDNP) used to securely transmit digital data), comprising: 
“generating random noise data by a network participant” (Verzun, pars. 0900-0902, 0906 and 0929; introducing predictable noise into the data-stream in communication; static and dynamic scrambling of data renders interpretation of the unscrambled data meaningless); 
“transmitting the noise data through a communication network at a first defined transmission protocol to at least one other network participant” (Verzun, fig. 52, par. 0901; static scrambling in secure dynamic network and protocol applied is to a data packet 930 traversing a string of communication servers 1010 to 1015); 
“generating at least one communications message by a sender and encrypting the communications message with an encryption protocol to create an encrypted message adapted to be decrypted with a key” (Verzun, par. 0434; formatting and encrypting data before sending across a network; the receiving media node holds the corresponding decryption key and the ability to decrypt the ciphertext created using the encryption key);
Verzun does not explicitly disclose:
“ensuring that activity across the communication network appears uniform to an eavesdropper.”
However, Seul discloses:
“ensuring that activity across the communication network appears uniform to an eavesdropper” (Seul, col. 10 lines 43-48; traffic obfuscation program 108a and 108b may be used to obfuscate encrypted network traffic to prevent another party from deriving information about encrypted traffic by observing the traffic pattern).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Verzun with Seul to insert polymorphic dynamic white-noise into a network traffic stream to obscure, mask, or alter the shape of network traffic, thereby providing a way to thwart a third-party's ability to obtain metadata associated with network communications based on network traffic shape (Seul, col. 5 lines 28-37). 
Verzun further discloses:
“transmitting the encrypted message through the communication network using the first defined transmission protocol to the plurality of network participants, such that an eavesdropper cannot distinguish the encrypted message from the noise data” (Verzun, pars. 0876 and 0929; hybridized packets of dynamically encrypted, scrambled, fragmented data comprise meaningless packets of gibberish, completely unintelligible to any party or observer lacking the shared secrets; the presence of junk data segments inserted into a data packet also makes it difficult for cyber-pirates to distinguish real data from noise);
“decrypting the encrypted message by at least one intended recipient with the key to obtain the communications message’ (Verzun, par. 0434; the receiving media node generating the encryption key holds the corresponding decryption key and the ability to decrypt the ciphertext created using the encryption key).
Verzun discloses the formatting and encryption of data before sending across a network, wherein the receiving media node holds the corresponding decryption key and 
Verzun does not explicitly disclose:
“continuing to transmit the noise data through the communication network and intermittently transmit the encrypted message.”
However, Seul discloses:
“continuing to transmit the noise data through the communication network and intermittently transmit the encrypted message” (Seul, col. 6 lines 36-40, col. 13 lines 24-32; network traffic, i.e., end-to-end obfuscation, may be interleaved with white-noise at the sender before entering the encryption provider's entry node, wherein the obfuscation remains in the traffic stream until the traffic reaches the destination device; active time obfuscation may be combined with idle time obfuscation in a mixed approach, wherein idle time obfuscation may be employed during actual traffic activity, i.e., when network traffic drops below a threshold percentage of network activity, and employ active time obfuscation where actual traffic activity exceeds a threshold percentage of activity).
The Examiner notes that Seul contemplates other modifications that may be considered to Seul’s inventive concept, based on design and implementation requirements, i.e., (Seul, col. 17 lines 47-50).  A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Verzun with Seul to provide for continuous transmission of noise data through the communication network whether the network traffic is encrypted or not (Seul, col. 17 lines 43-45 and 51-59).

receiving all noise data and encrypted messages by at least one network participant (Verzun, fig. 60A, pars. 0434, 0745 and 0929; receiving encrypted data from a packet splitting process, i.e., dynamic encryption and splitting using dynamic encryption "keys"; splitting operation 1051 combined with algorithmic parse operation 1052 and with junk operation 1053 to insert junk data, e.g., meaningless bits, into a data packet to make it difficult for cyber-pirates to distinguish real data from noise); and 
“attempting to decrypt all noise data and encrypted messages with the key” (Verzun, par. 0434; the receiving media node generating the encryption key holds the corresponding decryption key and the ability to decrypt the ciphertext created using the encryption key).

As to claim 5, Verzun and Seul disclosed the invention of claim 1.  Verzun further discloses:
“encrypting the noise data with the encryption protocol prior to transmitting the noise data through the communication network” (Verzun, pars. 0281-0282; Layer 6 is responsible for encryption, i.e. formatting and encrypting data before sending across a network).



“wherein the communication network is an anonymity network for the network participants, wherein n is equal to the number of network participants; which precludes a determination of which participant sent the encrypted message” (Verzun, pars. 0792 and 0800; facilitating end-to-end security, i.e., in telephonic, video, and data communication associated with packet-switched networks, by controlling IP packet routing to manage a global network provides security, privacy, and as-required, anonymity, in transactional and information exchange involving machine-to-machine (M2M) communications).

As to claim 7, Verzun and Seul disclosed the invention of claim 6.  Verzun further discloses:
generating encrypted noise data from each participant in the anonymity network and transmitting the encrypted noise data from each participant to all other participants in the anonymity network (Verzun, pars. 0418, 0413 and 1032;  a data packet that passes through an SDNP, e.g., Secure Dynamic Communications Network and Protocol network or "cloud," is scrambled, encrypted, or both in combination with splitting in addition, "junk" (i.e., meaningless) data may be added to the packet to make the packet more difficult to decipher and further provides “anonymous” communications; the number of clients available for connection adjusts automatically, accurately reflecting the number of network connected and active users at any given time).


“encrypting the encrypted messages and noise data with an identical encryption protocol, wherein the encryption protocol is an unconditionally secure process” (Verzun, pars. 0413, 0418 and 0913;  a data packet that passes through an SDNP, e.g., Secure Dynamic Communications Network and Protocol network or "cloud," is scrambled, encrypted, or both in combination with splitting in addition, "junk" (i.e., meaningless) data may be added to the packet to make the packet more difficult to decipher and further provides “anonymous” communications).
The Examiner notes that Verzun discloses that the encryption operations (1020), may uses any cryptographic or cipher method available, which can include dynamic variables or “states” such as time 920 when encryption occurs, i.e., encryption generator 1021 is used to produce "E-key" 1022, which also may be dependent on a state such as time 920 at which the encryption was performed; the date and time of encryption may be used as a numeric seed for generating an encryption key that cannot be recreated even if the encryption algorithm were discovered. Time 920 or other "states" may also be used to select a specific algorithm from an encryption algorithms list 1023, which is a list of available encryption algorithms (Verzun, par. 0913).
A person of ordinary skill in the art prior to the effective filing date of the invention would consider “encrypting the encrypted message with an identical encryption protocol…” as a matter of design choice to provide an additional layer of protection for secure transmission of data over a network connection. 


“ensuring that activity across the communication network appears uniform to an eavesdropper” (Verzun, pars. 0434, 0876 and 0929; formatting and encryption of data before sending across a network, wherein the receiving media node holds the corresponding decryption key and wherein the dynamically encrypted, scrambled and fragmented data comprise meaningless packets of gibberish, completely unintelligible to any party or observer lacking the shared secrets)

As to claim 9, Verzun and Seul disclosed the invention of claim 8.  Verzun further discloses:
“wherein the unconditionally secure process provides for all decryptions being equally likely (Verzun, pars. 0418, 0413 and 0913;  a data packet that passes through an SDNP, e.g., Secure Dynamic Communications Network and Protocol network or "cloud," is scrambled, encrypted, or both in combination with splitting in addition, "junk" (i.e., meaningless) data may be added to the packet to make the packet more difficult to decipher and further provides “anonymous” communications).
 
As to claim 10, Verzun and Seul disclosed the invention of claim 9.  Verzun further discloses:
“encrypting the encrypted messages with the unconditionally secure process and providing a doubly encrypted message (Verzun, pars. 0850-0851; data packet payloads should be dynamically re-encrypted, i.e., decrypted and then encrypted again using a different encryption algorithm; all data packet payloads still contain incomprehensible payloads comprising a dynamically scrambled mix of multiple conversations and unrelated data mixed with junk packet fillers).  

As to claim 12, Verzun and Seul disclosed the invention of claim 1.  Verzun further discloses:
“maintaining activity across the communication network at a constant level at all times” (Verzun, par. 0109; the bus can be broken into numerous segments, each operating in a point-to-point manner; the data or signal being communicated to other devices in the data link, is the same as in bus architectures, but the electrical, optical, or radio signal strength, the PHY data, is consistently maintained at a constant level independent of the number of connected devices).

As to claim 15, Verzun discloses:
“A method of providing secure communications” (Verzun, par. 0413; a Secure Dynamic Network and Protocol (SDNP) used to securely transmit digital data) “comprising: 
continuously generating random noise data” (Verzun, par. 0148; introducing predictable noise, e.g., junk data constantly and continuously used as a packet filler, into the data-stream in communication; static and dynamic scrambling of data renders interpretation of the unscrambled data meaningless reordering sound into unrecognizable noise); 
“continuously sending a stream of the noise data through an anonymity network to network participants” (Verzun, par. 0148; introducing predictable noise, e.g., junk data constantly and continuously used as a packet filler, into the data-stream in communication); 
“generating at least one communications message” (Verzun, par. 0434; formatting and encrypting data before sending across a network; the receiving media node holds the corresponding decryption key and the ability to decrypt the ciphertext created using the encryption key); 
“encrypting the communications message using an unconditionally secure process providing an encrypted communications message” (Verzun, par. 0434; formatting and encrypting data before sending across a network; the receiving media node holds the corresponding decryption key and the ability to decrypt the ciphertext created using the encryption key);
“encrypting the encrypted messages and noise data with an identical encryption protocol, wherein the encryption protocol is an unconditionally secure process” (Verzun, pars. 0413, 0418 and 0913;  a data packet that passes through an SDNP, e.g., Secure Dynamic Communications Network and Protocol network or "cloud," is scrambled, encrypted, or both in combination with splitting in addition, "junk" (i.e., meaningless) data may be added to the packet to make the packet more difficult to decipher and further provides “anonymous” communications).
The Examiner notes that Verzun discloses that encryption operations 1020, may uses any cryptographic or cipher method available, which can include dynamic variables or “states” such as time 920 when encryption occurs, i.e., encryption generator 1021 is used to produce "E-key" 1022, which also may be dependent on a state such as time 920 at which the encryption was performed; the date and time of 
A person of ordinary skill in the art prior to the effective filing date of the invention would consider “encrypting the encrypted message with an identical encryption protocol…” as a matter of design choice to provide an additional layer of protection for secure transmission of data over a network connection.
Verzun does not explicitly disclose:
“ensuring that activity across the communication network appears uniform to an eavesdropper.”
However, Seul discloses:
“ensuring that activity across the communication network appears uniform to an eavesdropper” (Seul, col. 10 lines 43-48; traffic obfuscation program 108a and 108b may be used to obfuscate encrypted network traffic to prevent another party from deriving information about encrypted traffic by observing the traffic pattern).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Verzun with Seul to insert polymorphic dynamic white-noise into a network traffic stream to obscure, mask, or alter the shape of network traffic, thereby providing a way to thwart a third-party's ability to obtain metadata associated with network communications based on network traffic shape (Seul, col. 5 lines 28-37).
The combination of Verzun and Seul further disclose:
(Verzun, pars. 0413, 0418 and 1028; a data packet that passes through an SDNP, e.g., Secure Dynamic Communications Network and Protocol network or "cloud," is scrambled, encrypted, or both in combination with splitting in addition, "junk" (i.e., meaningless data) may be added to the packet to make the packet more difficult to decipher and further provides “anonymous” communications)
“receiving the noise data and the encrypted communications by network participants”(Verzun, pars. 0876 and 0929; receiving hybridized packets of dynamically encrypted, scrambled, fragmented data comprise meaningless packets of gibberish, completely unintelligible to any party or observer lacking the shared secrets, keys, numeric seeds, and time and state variables used to create, packet, and dynamically re-packet the data; the presence of junk data segments inserted into a data packet also makes it difficult for cyber-pirates to distinguish real data from noise); and 
“running a decryption protocol on the noise data and the encrypted communications using a key” (Verzun, par. 0434; the receiving media node generating the encryption key holds the corresponding decryption key and the ability to decrypt the ciphertext created using the encryption key);
“ignoring failed decryption attempts” (Verzun, par. 0882 Should the scrambling algorithm selected for implementing unscrambling operation 927 not match the original algorithm employed in packet scrambling, the unscrambling operation will fail to recover the original unscrambled data packet 923, and the packet data will be lost).


“wherein there are no observable temporal difference when the switching between sending the encrypted communications message and the noise data” (Verzun, pars. 0418 and 1162; the real time data stream, i.e., scrambled and/or encrypted data, is divided into numerous sequential, e.g., serialized, sub-packets are communicated in the SDNP cloud at hundreds of gigabits per second; serialization is nearly instantaneous, requiring only nanoseconds).

As to claim 18, Verzun and Seul disclosed the invention of claim 15.  Verzun further discloses:
“delivering communications messages that are successfully decrypted to at least one intended recipient (Verzun, par. 0434; the receiving media node generating the encryption key holds the corresponding decryption key and the ability to decrypt the ciphertext created using the encryption key).

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Verzun in view of Seul in further view of Mustafa et al. (US Pub. 2017/0019248 A1 filed 09/30/2014).
As to claim 3, Verzun and Seul disclosed the invention of claim 1.  Verzun does not explicitly disclose:
“dividing a bandwidth into rounds with n shares, wherein n is equal to a number of network participants, wherein the network participants comprise at least one of: 

assigning at least one share to at least one sender; and 
transmitting, in rounds, one of the noise data and the encrypted message.”
However, Mustafa discloses:
“dividing a bandwidth into rounds with n shares, wherein n is equal to a number of network participants, wherein the network participants comprise at least one of: 
the sender; the intended recipient; and any number of additional network participants; 
assigning at least one share to at least one sender (Mustafa, pars. 0076 and 0127; each data node must generate a total of n ciphertexts of the same message (each time using the homomorphic public key of a different data user) and send the n ciphertexts to the TP, e.g., third party).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Verzun and Seul with Mustafa in order to provide separate communication data streams that can only be decrypted by the authorized recipient(s) (Mustafa, pars. 0076 and 0127).
Mustafa further discloses: 
transmitting, in rounds, one of the noise data and the encrypted message” 
(Mustafa, pars. 0076 and 0127; each data node must generate a total of n ciphertexts of the same message (each time using the homomorphic public key of a different data user) and send the n ciphertexts to the TP, e.g., third party to compute n aggregated ciphertexts; the encrypted and certified data (messages) which are sent to the respective recipients through the communication hub unit).

As to claim 17, Verzun and Seul disclosed the invention of claim 15.  Verzun discloses utilizing a SDNP network, e.g., cloud network to send scrambled and/or encrypted data having junk (meaningless data) to data recipients (Verzun, par. 0418).  Verzun does not explicitly disclose sending the scrambled and/or encrypted data to a central hub.
However, Mustafa discloses:
“sending the noise data and the communications message to a central hub” (Mustafa, pars. 0076 and 0127; each data node must generate a total of n ciphertexts of the same message (each time using the homomorphic public key of a different data user) and send the n ciphertexts to the TP, e.g., third party, to compute n aggregated ciphertexts; the encrypted and certified data (messages) which are sent to the respective recipients through the communication hub unit).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Verzun and Seul with Mustafa in order to provide separate communication data streams that can only be decrypted by the authorized recipient(s) (Mustafa, pars. 0076 and 0127).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Verzun in view of Seul in further view of Durham et al. (US Pat. 9,990,249 B2 filed 12/24/2015).

“wherein creating the encryption protocol where all decryptions are equally likely further comprises: 
changing, randomly, each bit of data within each of the communications message and the noise data to a 1 or a 0; and switching, randomly, wherein every bit is randomly switched on (1) or off (0) to output a completely random number from the unconditionally secure process.”
However, Durham discloses:
“wherein creating the encryption protocol where all decryptions are equally likely further comprises: 
changing, randomly, each bit of data within each of the communications message and the noise data to a 1 or a 0; and switching, randomly, wherein every bit is randomly switched on (1) or off (0) to output a completely random number from the unconditionally secure process” (Durham, col. 6 lines 25-29; encryption and decryption may be implemented over an atomic unit to maximize a random distribution of a plurality of bits, wherein at least a one-bit change may cause a random bit difference at approximately half the total number of bits).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Verzun and Seul with Durham in order to maximize the random distribution of a plurality of bits, wherein the distribution of the changed bits may be diffused across substantially an entire data line (Durham, col. 6 lines 25-32). 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Verzun in view of Seul in further view of DeNeut et al. (US Pub. 2017/0033925 A1 filed 10/11/2016). 
As to claim 13, Verzun and Seul disclosed the invention of claim 1.  Verzun does not explicitly disclose:
“wherein the key is a random one-time key with an equal number of bits as the communications message.” 
However, DeNeut discloses: 
“wherein the key is a random one-time key with an equal number of bits as the communications message” (DeNeut, pars. 0024 and 0028; a one-time pad system generates the ciphertext by combining each bit or character of the plaintext with the corresponding bit or character from the sub-pad corresponding to the Key ID of the message using an "exclusive or" (XOR) operation; all references to encrypting using a one-time pad or transforming plaintext to ciphertext refer to XOR operation of plaintext and Message Key
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Verzun with DeNeut in order to utilize one-time pad to encrypt a message in order to optimize performance and quality of service, insure data integrity, maximize system uptime and network stability, and maintain privacy and security as taught by Verzun thereby providing improved and more secure communication within a network system (DeNeut, pars. 0024 and 0028).



“delivering, securely, the key to the intended recipient of the encrypted message.” 
However, DeNeut discloses:
“delivering, securely, the key to the intended recipient of the encrypted message”
(DeNeut, fig. 1, par. 0023; a one-time pad generation and exchange mechanism that allows users meet in person with their mobile devices, download and install the one-time pad system client app that when used, displays a code to another user, in-person key exchange to establish the one-time pad system bond of trust).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Verzun and Seul with DeNeut in order to utilize one-time pad to encrypt a message in order to optimize performance and quality of service, insure data integrity, maximize system uptime and network stability, and maintain privacy and security as taught by Verzun thereby providing improved and more secure communication within a network system (DeNeut, pars. 0024 and 0028).


Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Verzun in view of Imoto (US Pat. 7,634,199 B2 filed 02/26/2008) in further view of Seul.
As to claim 20, Verzun discloses:
“A secure communications system” (Verzun, par. 0413; a Secure Dynamic Network and Protocol (SDNP) used to securely transmit digital data), comprising: 
“a noise generator” (Verzun, pars. 0900-0902, 0906 and 0929; introducing predictable noise into the data-stream in communication; static and dynamic scrambling of data renders interpretation of the unscrambled data meaningless).
Verzun does not explicitly disclose:
“a multiplexer coupled to the noise generator, wherein the noise generator generates noise data that is an input to the multiplexer.”
However, Imoto discloses:
“a multiplexer coupled to the noise generator, wherein the noise generator generates noise data that is an input to the multiplexer” (Imoto, fig. 2, col. 3 lines 62–66; white noise output from the noise generator 12 is input to the transmission signal generator 10. The transmission signal generator 10 generates a transmission signal by multiplexing the white noise and the carrier signal output from the input amplifier 11).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Verzun with Imoto in order to provide a mechanism for multiplexing data input from a noise generator, i.e., white noise distributed in substantially uniform spectrum intensity over a range, and a carrier signal from a mobile communications system, the output from which is a high 
Verzun discloses a communications message generated by a user wherein the communications message is encrypted by an encryption module using a one-time pre-shared key the same size as, or longer than the communications message being sent” (Verzun, pars. 0413, 0418 and 0913;  a data packet that passes through an SDNP, e.g., Secure Dynamic Communications Network and Protocol network or "cloud," is scrambled, encrypted, or both in combination with splitting in addition, "junk" (i.e., meaningless) data may be added to the packet to make the packet more difficult to decipher and further provides “anonymous” communications).
The Examiner notes that Verzun discloses that the encryption operations (1020), may uses any cryptographic or cipher method available, which can include dynamic variables or “states” such as time 920 when encryption occurs, i.e., encryption generator 1021 is used to produce "E-key" 1022, which may also be dependent on a state such as time 920 at which the encryption was performed; the date and time of encryption may be used as a numeric seed for generating an encryption key that cannot be recreated even if the encryption algorithm were discovered and therefore reads on the claimed limitation. (Verzun, par. 0913).
A person of ordinary skill in the art prior to the effective filing date of the invention would consider “using a one-time pre-shared key the same size as, or longer than the communications message being sent” as a matter of design choice that is well understood in the art as a mechanism to provide an additional layer of protection for secure transmission of data over a network connection. 

“an anonymous network that receives the noise data and the encrypted communications message wherein the noise data is continuously sent through the anonymous network and intermittently transmit the encrypted communication message” (Verzun, pars. 0792 and 0800; facilitating end-to-end security, i.e., in telephonic, video, and data communication associated with packet-switched networks, by controlling IP packet routing to manage a global network provides security, privacy, and as-required, anonymity, in transactional and information exchange involving machine-to-machine (M2M) communications); 
Verzun does not explicitly disclose:
“continuing to transmit the noise data through the communication network and intermittently transmit the encrypted message.”
However, Seul discloses:
“continuing to transmit the noise data through the communication network and intermittently transmit the encrypted message” (Seul, col. 6 lines 36-40, col. 13 lines 24-32; network traffic, i.e., end-to-end obfuscation, may be interleaved with white-noise at the sender before entering the encryption provider's entry node, wherein the obfuscation remains in the traffic stream until the traffic reaches the destination device; active time obfuscation may be combined with idle time obfuscation in a mixed approach, wherein idle time obfuscation may be employed during actual traffic activity, i.e., when network traffic drops below a threshold percentage of network activity, and employ active time obfuscation where actual traffic activity exceeds a threshold percentage of activity).

The combination of Verzun, Imoto and Seul further disclose:
“a decryption module for decrypting the encrypted communications message, wherein the encrypted communications message and the noise data are transmitted using similar transmission protocols such that they are indistinguishable” (Verzun, pars. 0413 and 0434; formatting and encrypting data before sending across a network, i.e., using the SDNP protocol; the receiving media node holds the corresponding decryption key and the ability to decrypt the ciphertext created using the encryption key).

As to claim 21, Verzun, Imoto and Seul disclosed the invention of claim 20. Verzun discloses encrypting communication messages, i.e., the data message and noise  wherein the encryption module is an unconditional confidentiality encryption module and wherein the decryption module is an unconditional confidentiality decryption module (Verzun, pars. 0418, 0413, 0434 and 1028;  a data packet that passes through an SDNP, "cloud," is scrambled, encrypted, or both in combination with splitting in addition, "junk" (i.e., meaningless) data may be added to the packet to make the packet more difficult to decipher and further provides “anonymous” communications that can only be decrypted with a valid decryption key).
Verzun does not explicitly disclose wherein the encrypted communications message is input to the multiplexer.  However, Imoto discloses that a transmission signal generator 10 generates a transmission signal by multiplexing the white noise and the carrier signal output from the input amplifier 11 (Imoto, fig. 2, col. 3 lines 62–66).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have the noise and message data encrypted prior to being input to the multiplexer as a matter of design choice as it would provide enhanced network security of data transmission within the SDNP communications network without deviating from the scope of the claimed subject matter.

As to claims 22, 23 and 24, Verzun, Imoto and Seul disclosed the invention of claim 20.  The combination of Verzun Imoto and Seul further discloses wherein the communications message is encrypted prior to input into the multiplexer and unconditional confidentiality encryption and decryption modules (see prior art rejection of claim 21 above).  Verzun further discloses that data packets may be (optionally) re-encrypted or double encrypted by the gateway media nodes, decrypted and re-encrypted by every media node in the meshed transport network.  As such, Verzun discloses various levels of security, i.e. 2-dimensional or dual-level security over the last mile and 3-dimensional security within the SDNP cloud (Verzun, par. 1173).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention for encrypted data input into a multiplexer is further .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fong et al. (US Pat. 10,643,596 B2) discloses an apparatus providing uncorrelated noise masking.
Heydon (US Pub. 2015/0244828 A1) discloses devices for preventing traffic analysis of a communication network.
Ross et al. (US Pat. 10,666,623 B2) discloses wired communications systems with improved capacity and security using cryptovariables and noise data

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FELICIANO S MEJIA/ whose telephone number is (571)270-5994.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELICIANO S. MEJIA/
Examiner
Art Unit 2492




/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492